                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   MICHAEL B. WILLIAMS,                                 No. C 18-4263 WHA (PR)
                                                                         10                 Plaintiff,                             ORDER OF DISMISSAL
                                                                         11     v.
United States District Court




                                                                              RICHARD B. SHIKMAN, et al.,
                               For the Northern District of California




                                                                         12
                                                                         13                 Defendants.
                                                                                                                    /
                                                                         14
                                                                         15          Plaintiff’s motion to voluntarily dismiss this case is Granted under Rule 41 of the
                                                                         16   Federal Rules of Civil Procedure, and this case is DISMISSED.
                                                                         17          The clerk shall enter judgment and close the file.
                                                                         18          IT IS SO ORDERED.
                                                                         19
                                                                              Dated: October    16        , 2018.
                                                                         20                                                WILLIAM ALSUP
                                                                                                                           UNITED STATES DISTRICT JUDGE
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
